 Case 1:19-cv-06935-RLM Document 40 Filed 10/14/20 Page 1 of 3 PageID #: 135




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                     X

EDWIN ROMAN,
                                       Plaintiff,

-against-                                                 19-CV-06935

NIGHTHAWK SECURITY ASSOCIATES,
INC., et al.

                                   Defendants.


            AMENDMENT TO SETTLEMENT AGREEMENT AND RELEASE

               WHEREAS, Nighthawk Security Associates, Inc. (“Nighthawk”), Daniel J.
Murphy (“Mr. Murphy”) (collectively “Nighthawk Defendants”), and NEC Corporation of
America (“NEC”), and (Nighthawk, Mr. Murphy and NEC are collectively hereinafter referred to
as “Defendants”) and Plaintiff Edwin Roman, Plaintiff’s heirs, executors, administrators,
successors, and assigns (“Plaintiff”) (Plaintiff and Defendants together, the “Parties”), had agreed
to a Settlement Agreement and Release (“Agreement”) in an effort to resolve Plaintiff’s Fair Labor
Standards Act (“FLSA”), New York Labor Law (“NYLL”) and prevailing wage claims against
Defendants in the pending action: Roman v. Nighthawk Security Associates, Inc., No. 19-CV-
06935 (the “lawsuit”), as well as all claims that the Nighthawk Defendants and NEC have or might
have against each other in the lawsuit (collectively, the “Cross-Claims”).

               WHEREAS, after a Cheeks hearing before Magistrate Roann Mann the parties
agreed that the attorneys’ fees to be awarded to Plaintiff’s attorneys be reduced to $8,168.69 plus
costs of $493.93 resulting in $16,337.38 to be paid to Plaintiff; and that the words demean and
disparage be removed from the Agreement;

           NOW, THEREFORE, IT IS STIPULATED AND AGREED BY AND AMONG
THE PARTIES THAT THE AGREEMENT IS MODIFIED AS FOLLOWS:

Paragraph 1 a-c is replaced with the following:

             1.      Consideration. In consideration for Plaintiff signing this Agreement and
complying with its terms, Defendants agree to pay to Plaintiff the total sum of Twenty Five
Thousand Dollars and Zero Cents ($25,000.00). This sum will be paid as follows:

               a.      A check made payable to “Edwin Roman” in the amount of Twelve
                       Thousand Five Hundred Dollars and Zero Cents ($12,500.00) from
                       Nighthawk Defendants, less legal deductions, in full satisfaction of all
                       FLSA, NYLL and prevailing wage claims Plaintiff may have for wages
 Case 1:19-cv-06935-RLM Document 40 Filed 10/14/20 Page 2 of 3 PageID #: 136




                      allegedly owed. An IRS Form 1099 will be issued to Plaintiff with respect
                      to this amount after the end of the calendar year in which this check is paid;

               b.     A check made payable to “Edwin Roman” in the amount of Three Thousand
                      Eight Hundred Thirty Seven Dollars and Thirty Eight Cents ($3,837.38)
                      from NEC, in full satisfaction of all claims Plaintiff may have for liquidated
                      damages and/or statutory penalties in connection with Plaintiff’s FLSA,
                      NYLL and prevailing wage claims. An IRS Form 1099 will be issued to
                      Plaintiff with respect to this amount after the end of the calendar year in
                      which this check is paid;

               c.     A check made payable to “Derek Smith Law Group, PLLC” in the amount
                      of Eight Thousand Six Hundred Sixty Two Dollars and Sixty Two Cents
                      ($8,662.62) from NEC. An IRS Form 1099 will be issued to Derek Smith
                      Law Group, PLLC, with respect to this amount after the end of the calendar
                      year in which this check is paid. Moreover, an IRS Form 1099 will be
                      issued to Plaintiff with respect to this amount after the end of the calendar
                      year in which this check is paid. The taxpayer identification number for
                      Derek Smith Law Group, PLLC is XX-XXXXXXX.


Paragraph 9 is replaced with the following:

                9. Mutual Non-Defamation. Plaintiff agrees not to defame any of the Releasees
or any of their officers or executives in any manner. Mr. Murphy agrees not to defame Plaintiff in
any manner.


All other terms of the Agreement shall remain in effect.


The Parties, through their attorneys, knowingly and voluntarily sign the Amendment to the
Agreement.


Dated: October 14, 2020


       JACKSON LEWIS P.C.                                    DEREK SMITH LAW GROUP,
       666 Third Avenue, 29th Floor                          PLLC
       New York, New York 10017                              One Penn Plaza, Suite 4905
       ATTORNEYS FOR DEFENDANT                               New York, New York 10119
       NEC CORPORATION OF AMERICA                            ATTORNEYS FOR PLAINTIFF


       By:     /s/ Wendy J. Mellk_______             By:     /s/ Zack Holzberg_______

                                                2
 Case 1:19-cv-06935-RLM Document 40 Filed 10/14/20 Page 3 of 3 PageID #: 137




       Wendy J. Mellk, Esq.                              Zack Holzberg, Esq.

       LAW OFFICES OF DAVID P.
       FALLON, PLLC
       53 Main Street, Suite 1
       Sayville, NY 11782
       ATTORNEYS FOR DEFENDANTS
       NIGHTHAWK SECURITY ASSOCIATES, INC.
       AND DANIEL J. MURPHY

       By:    /s/ David P. Fallon_______
              David P. Fallon, Esq.


SO ORDERED on this               day of ______________, 2020.



Hon. ROANNE MANN
United States Magistrate Judge




                                              3
